                                                                                                        11/26/2019

                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                                AMY ROBINSON
Corporation Counsel                                 100 CHURCH STREET                     Spec. Assistant Corporation Counsel
                                                    NEW YORK, NY 10007                                 Phone: (212) 356-3518
                                                                                                          Fax: (212) 356-3509
       U
                                                                                                        arobinso@law.nyc.gov

                                                                                        November 22, 2019

       By ECF
       Honorable Stewart D. Aaron
       United States District Court                      Application GRANTED. SO ORDERED.
       Southern District of New York                     Dated: November 26, 2019
       500 Pearl Street
       New York, New York 10007

                 Re:     George Packard, et al. v. City of New York, 15-CV-7130 (AT) (SDA)

       Your Honor:

               I am an attorney in the Office of James E. Johnson, Corporation Counsel of the City of
       New York, and assigned to represent defendant in the above-referenced matter. Defendant
       requests that certain exhibits attached to the Declaration of Wylie Stecklow in Support of
       Plaintiffs’ Motion for Summary and to the Declaration of Wylie Stecklow in Opposition to
       Defendant’s Motion for Summary Judgment remain under seal. In making this application,
       defendant is mindful of this Court’s Order dated October 30, 2019, (Dkt. No. 311) requiring that
       the factors in Lugosch v. Pyramid Co of Onondaga, 435 F.3d 110 (2d Cir. 2006) be addressed in
       making this request.

             Defendants request that the following exhibits to the Declaration of Wylie Stecklow in
       Support of Plaintiffs’ Motion for Summary Judgment (Dkt. Nos. 266, 267) remain under seal:

                 Plaintiffs’ Exhibit 20, due to the privacy interests of a non-party 3-1-1 caller;

                 Plaintiffs’ Exhibit 76, on the grounds of attorney-client privilege;

                 Plaintiffs’ Exhibit 96 as it implicates the law enforcement privilege; and

              Plaintiffs’ Exhibits 126 and 127 as the contents thereof have already been sealed by
       Order of the Court.

                   Defendant further requests that Exhibit 142 to the Declaration of Wylie Stecklow in
           Opposition to Defendant’s Motion for Summary Judgment (Dkt. Nos. 281, 284) remain under
           seal as it implicates the law enforcement privilege.
        Exhibit 20 contains a 3-1-1 complaint made over a year before the date of incident in this
case. The complaint contains the personal identifying information of a random, non-party 3-1-1
complaint, including the complainant’s name, home address and e-mail address. While it may be
determined that the 3-1-1 complaint may be a judicial document, the personal identifying
information of non-party citizens in 3-1-1 complaints is not relevant to the performance of the
judicial function. See Lugosch, 435 F.3d 119 (“In order to be designated a judicial document, the
item filed must be relevant to the performance of the judicial function and useful in the judicial
process.”). Moreover, this type of personal identifying information has not historically been open
to the general public and public access plays no role in in Plaintiffs’ Motion for Summary
Judgment. At the very least, Plaintiff should redact the personal identifying information from the
document if it is unsealed as public disclosure would have a chilling effect on future 3-1-1
complainants.

        Exhibit 76 contains an e-mail exchange between and NYPD official and an NYPD
agency attorney in which the agency attorney provided professional advice and direction to the
NYPD official and thus is protected by the attorney-client privilege. First, even if the
communication is considered by the Court to be relevant to the performance of the judicial
function and useful in the judicial process, and therefore, a judicial document, the right of public
access that may attach to these documents is weak. Where a district court denies a summary
judgment motion, essentially postponing a final determination of substantive legal rights, the
public interest in access is not as pressing. See Lugosch, 435 F.3d 121 (citing) In re Reporters
Comm for Fredom of the Press, 773 F.2d 1325, 1342 n. 3 (D.C. Cir. 1985) (internal quotations
omitted). Such documents fall into "the middle of the continuum . . . [thus] the weight to be
accorded to the presumption of access must be determined by the exercise of judgment . . . .
Where such documents are usually filed with the court and are generally available, the weight of
the presumption is stronger than where filing with the court is unusual or is generally under
seal." U.S. v. Amodeo II, 71 F.3d 1044, 1349-1350 (2d Cir. 1995). When a document plays "only
a negligible role in the performance of Article III duties, the weight of the presumption is low
and amounts to little more than a prediction of public access." Id. at 1350. Plaintiffs’ motion for
summary judgment was denied, and attorney-client communication was filed under seal and not
the type of document that is generally available and presumably played a negligible role in the
Court’s performance of its duties, if it played any role at all.

       Second, the attorney-client privilege may be a compelling reason against public access
where it is the Plaintiffs who have put the privileged document in the record, not Defendant, as
the case is here. Lugosch, 435 F.3d 125. Thus, any public right of access is rebutted here by
strong countervailing interests, particularly where a Protective Order, which Plaintiffs have not
disputed, is specifically in place to preserve the confidentiality of this for this attorney-client
communication.

       Exhibits 96 and 142 contain documents, which implicate the law enforcement privilege in
that the documents contain information pertaining to law enforcement techniques and
procedures, namely, a manner in which the NYPD gathers and disseminates intelligence. The
purpose of the law enforcement privilege is to prevent disclosure of law enforcement techniques
and procedures, to preserve the confidentiality of sources, to protect witness[es] and law
enforcement personnel, to safeguard the privacy of individuals involved in an investigation, and


                                                -2-
otherwise to prevent interference with an investigation. In Re Department of Investigation of the
City of New York, 856 F.2d 481, 484 (2d Cir. 1988).

        The same rationale set forth above pertaining to the continued sealing of Exhibit 76
applies to Exhibits 96 and 142. The Court denied the Plaintiff’s motion for summary judgment,
these intelligence documents are not usually filed with the court or generally available and were
filed under seal, thus the weight of the presumption of public access is weak. Further any public
right of access is rebutted here by strong countervailing interests, particularly where a Protective
Order, which Plaintiffs have not disputed, is specifically in place to preserve the confidentiality
of this for these documents. Public dissemination of Exhibits 96 and 142 would cause harm in
that they would reveal the particular techniques and methodology utilized by a specialized
NYPD unit in gathering and disseminating intelligence, and, thus undermine the NYPD's
planning for future large-scale demonstrations. As such, Exhibits 96 and 142 should remain
sealed.

       Exhibits 126 and 127 comprise the contents of Exhibit W to the Declaration of Amy
Robinson in Support of Defendant's Opposition to Plaintiffs' Motion for Summary Judgment.
Defendant made an application with the Court to seal this document, which was granted by the
Court. (Dkt. No. 311). Because Exhibits 126 and 127 are contained within Exhibit W, these
Exhibits 127 and 127 must remain under seal.

       Defendant respectfully submits that the Lugosch standard is met here with respect to the
above-referenced Exhibits. Accordingly, Defendant respectfully requests that the Court allow
these documents to remain under seal. In accordance with the Court’s Individual Rules,
Defendant will provide copies of the Exhibits to the Court via e-mail, including Exhibit W for the
Court’s reference.

                                                             Respectfully submitted,

                                                             /s/ Amy Robinson


cc:    All counsel of Record for Plaintiffs VIA ECF and E-mail




                                                -3-
